Title: To George Washington from James Potter, 19 October 1782
From: Potter, James
To: Washington, George


                  
                     Sir
                     In Council Philadelphia October 19th 1782
                  
                  The Council having received information that Congress have referred to your Excellencys determination the question, whether the Federal troops shall be withdrawn from Wyoming, and conceiving that the withdrawing the Garrison from that place may be attended with inconveniencies and dangers to Pennsylvania, we think it a duty incumbent on us to suggest our apprehensions thereupon to you, in full confidence of your impartial consideration of the case under all its circumstances.
                  We conceive that the pacific disposition of the Indians, ought not to be so far relied on, as to withdraw any of the Garrisons from the frontiers, and perhaps least of any, the Garrison at Wyoming, which more immediately covers a great extent of Country, against Nations of those Indians whose resentments have been excited by an actual invasion of their Country, and in whom a vindictive temper is the Characteristic of the Nation.  And should the assurances of their amicable temper be fully confirmed, we must candidly say, we have too much reason to fear great inconveniencies, and dangers will arise from the Contest which will immediately arise between our state, and that of Connecticut, respecting the possession of that Country.  For we do not wish to conceal our unwillingness to have the absolute and intire possession of that Country fall into the hands of the people of Connecticut, who we conceive, have been introducing settlers there, directly in the face of a resolution of Congress Recommending a contrary conduct to both states, and which has been strictly complied with on the part of Pennsylvania.  The truth is, that the People of this state, have hitherto been hardly restrained from a Complaint, against the keeping up that Garrison, as some of them have conceived for the purpose of supporting a settlement intruded into the state, but should it now be removed, at a time, when they hope the Controversy between the two states respecting that Country is drawing very near to a final determination, they would be greatly irritated under an apprehension, that the measure had been solicited by the People of Connecticut with a view of thereby gaining the intire possession of the Country, and the consequences may become distressing to both Countries.  Indeed we conceive, that the intire possession of the Country put into the hands of the People of Connecticut, would be a measure very far from tending to secure a ready compliance on their part with the determination of Congress in case it should happen to be unfavourable to their claims, and should the determination be in favour of Connecticut no inconveniency can arise to that state from the continuance of the Garrison, untill the decision be obtained.
                  We should be greatly distressed to see the present tranquility interrupted, and a scene of confusion and blood shed introduced, just at the close of a Controversy in which the People of Pennsylvania have from the beginning of the Contest with Great Britain, shewn so much moderation and forbearance, and therefore, we interest ourselves, with earnestness upon the occasion and solicit your Excellency not to withdraw that Garrison   How far the want of discipline, or long continuance of the Troops in that place may render an exchange of the Garrison proper or necessary, your Excellency can best determine; but we hope they will not be withdrawn until the determination of Congress is known, and submitted to.  I am with the greatest esteem and regard Your Excellencys Most obedient servant
                  
                     James Potter Vice President
                     
                  
               